77529: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-45722: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77529


Short Caption:GATHRITE (DEANDRE) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):77081, 77081-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C334135Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:07/19/2019 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:07/19/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Attorneys for Criminal JusticeSarah K. Hawkins
							(Clark County Public Defender)
						


PetitionerDeandre GathriteAdrian M. Lobo
							(Lobo Law PLLC)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentDouglas W. Herndon


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


11/30/2018Filing FeePetition Filing Fee Waived.  Criminal. (SC)


11/30/2018Petition/WritFiled Petition for Writ of Mandamus or Prohibition Directing the Honorable Douglas Herndon to Dismiss the Case Against the Petitioner. (SC)18-906355




11/30/2018AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)18-906357




11/30/2018AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)18-906358




11/30/2018AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)18-906359




12/07/2018MotionFiled Motion of Nevada Atorneys for Criminal Justice (NACJ) for Leave to File Brief of Amicus Curiae in support of Petitioner and Dismissal of the Indictment Against Him.  (SC)18-907544




01/14/2019Order/ProceduralFiled Order Granting Motion. The clerk shall file the amicus brief received on December 7, 2018. (SC).19-01947




01/14/2019BriefFiled Amicus Brief of Nevada Attorneys for Criminal Justice (NACJ) in Support of Petitioner and Dismissal of the Indictment Against Him. (SC).19-01948




01/17/2019Order/ProceduralFiled Order Directing Answer.  Having reviewed the petition, we have determined that an answer would assist this court in resolving the petition.  According, the real party in interest, on behalf of respondents, shall have 20 days from the date of this order to file an answer, including authorities, against issuance of the requested writ.  (SC)19-02845




01/31/2019Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Prohibition and Mandamus. (SC)19-04767




02/19/2019MotionFiled Petitioner's Motion For Leave to File Reply Brief to State's Answer to Petition for Writ of Prohibition and Mandamus.  (SC)19-07690




02/25/2019Order/ProceduralFiled Order Granting Motion. The clerk shall file the reply received on February 19, 2019. (SC).19-08574




02/25/2019Petition/WritFiled Petitioner's Reply In Support of Petition For Writ of Prohibition and Mandamus to Dismiss the Case Against Petitioner. (SC).19-08575




06/03/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Friday, July 19, 2019, at 11:30 a.m. for 30 minutes in Las Vegas. (SC)19-23990




07/03/2019BriefFiled Petitioner Deandre Gathrite's Notice of Supplemental Authorities. (SC).19-28631




07/08/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-28914




07/19/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/AS (SC)


11/07/2019Opinion/DispositionalFiled Authored Opinion. "Petition granted in part and denied in part." Before Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Hardesty/Silver. 135 Nev. Adv. Opn. No. 54. SNP19-JH/LS/AS (SC)19-45722




11/07/2019WritIssued Writ with letter. Original and two copies of writ and two copies of the order mailed to Attorney Adrian M. Lobo for service upon Judge Douglas W. Herndon. (SC)19-45765




11/19/2019Post-Judgment PetitionFiled Real Party in Interest's Petition for Rehearing. (SC)19-47282




11/20/2019WritFiled Returned Writ. Original Writ returned. Served on Judge Douglas Herndon on November 12, 2019. (SC).19-47576




12/20/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)19-51616




12/30/2019Post-Judgment PetitionFiled Real Party in Interest's Petition for En Banc Reconsideration. (SC)19-52390




01/24/2020Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC. (SC).20-03398




02/18/2020RemittiturIssued Notice in Lieu/Rehearing. (SC)20-06391




02/18/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View